Per Curiam.
The making of this motion having been delayed until the appellant had printed his papers, we think that he should be allowed to supply the undertaking, upon payment of $10 costs.
The undertaking submitted with the papers cannot be approved, because of the erasures contained therein.
We do not find in the copy of the case submitted on this motion any certificate of the clerk of the surrogate’s court that the appeal-book is a correct copy of the record of the surrogate’s court. This must be supplied, or the case cannot be heard. This certificate, upon appeals from the surrogate, cannot be waived by consent of parties.